Citation Nr: 1641020	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-34 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a circulation condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ankle tendon injury, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

7.  Entitlement to service connection for a right leg condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

8.  Entitlement to service connection for a back condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.  

9.  Entitlement to service connection for a left leg condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from February 1978 to April 1985.  

These matters come to the Board of Veterans Appeals (Board) on appeal of a September 2010 rating decision by the Regional Office (RO) in Wilmington, Delaware.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  

Following a September 2015 Supplemental Statement of the Case, the Veteran's representative submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304 (c).  The evidence is accepted for inclusion in the record.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a circulation condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh,   
whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh, whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ankle tendon injury, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh, entitlement to service connection for a right leg condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh, entitlement to service connection for a back condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh, and entitlement to service connection for a left leg condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Most recently, an April 2008 rating decision, in pertinent part, denied the claims for service connection for a right leg condition, a back condition, and a left leg condition.  Relevant evidence was not received within the one-year period to appeal the decision and the Veteran did not appeal the decision.

2.  Evidence received since the April 2008 rating decision is new and material and raises a reasonable possibility of substantiating the claims for entitlement to service connection for a right leg condition, a back condition, and a left leg condition.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, with respect to the denial of the claims for entitlement to service connection for a right leg condition, a back condition, and a left leg condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been received; the claim for entitlement to service connection for a right leg condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  New and material evidence having been received; the claim for entitlement to service connection for a back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

4.  New and material evidence having been received; the claim for entitlement to service connection for a left leg condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable disposition of the action herein, i.e., reopening the issues of entitlement to service connection for a right leg condition, a back condition, and a left leg condition, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304 (b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439   (1995).

In June 2004, the Veteran, in part, requested service connection for a right leg condition.  A November 2004 rating decision, in pertinent part, denied the claim for service connection for a right leg condition claimed as secondary to the service-connected scar, residuals, contusion and hematoma, left thigh.  A November 2004 VA notice letter advised the Veteran of the rating decision and his appellate rights.  The Veteran did not appeal the decision.  Additional evidence, to include VA medical treatment records, a March 2005 VA examination report and a statement from the Veteran were associated with the record prior to the expiration of the time period to appeal the November 2004 rating decision.  However, the evidence is not new and material concerning the claim for service connection for a right leg condition.  38 C.F.R. § 3.156(a).  The March 2005 VA examination report noted that the Veteran had pain in both legs, which is redundant of evidence already considered by the November 2004 rating decision.  In fact, the March 2005 VA examiner noted that the Veteran did not appear to have any problems with the right lower extremity and responded "no" when asked if it was "at least as likely as not" that bilateral leg pain was proximately due to or the result of the service-connected scar of the left thigh.  The November 2004 rating decision is final concerning the claim for entitlement to service connection for a right leg condition.  38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); see also 38 C.F.R. § 3.156 (b) (2015).

In March 2005, the Veteran requested service connection for his back and left leg as secondary to his service-connected scar, residuals, contusions and hematoma, left thigh.  A June 2005 rating decision, in pertinent part, denied the claims for entitlement to service connection for a back condition and service connection for a left leg condition.  A July 2005 VA letter notified the Veteran of the June 2005 rating decision and his appellate rights.  The Veteran did not appeal the decision.  Relevant evidence was not received prior to expiration of the time period to appeal the decision.  The July 2005 rating decision is final with respect to the denials of service connection for back condition and service connection for left leg condition.  38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); see also 38 C.F.R. § 3.156 (b) (2015).

In a statement received by VA in September 2007, the Veteran requested service connection for left sciatica, lumbar strain and sprain, and tendon in left foot.  An April 2008 rating decision, in pertinent part, denied entitlement to service connection for a right leg condition, a left leg condition, and a back condition, claimed as secondary to the service-connected scar residuals, contusions and hematoma, left thigh.  The Veteran filed a timely notice of disagreement in June 2008.  A Statement of the Case was issued in December 2009.  The Board was unable to locate any correspondence during the time period in which to appeal the decision.  The Board recognizes that a March 2010 VA notice letter sent to the Veteran stated that the Veteran's VA Form 9 was not timely filed.  The letter noted:  "The completed VA Form 9 was never received by the Regional Office."  The Veteran never challenged the untimely finding by the RO and has not presented any argument that any VA 9 was timely filed with the RO.  The Board emphasizes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

Inasmuch as the Board has been unable to locate any correspondence from the Veteran with respect to a VA Form 9 received by VA during the time period in which to appeal the April 2008 rating decision and no argument from the Veteran regarding the filing of a timely VA Form 9, the Board finds that the April 2008 rating decision is final concerning the denial of the claims for service connection for a right leg condition, a left leg condition, and a back condition.  38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); see also 38 C.F.R. § 3.156 (b) (2015).

At the time of the prior final rating decision in April 2008, the evidence included the Veteran's service medical treatment records, VA medical treatment records, the Veteran's statements, and private medical treatment records.  The April 2008 rating decision denied the claims for service connection because the evidence showed that the claimed conditions were not related to the service-connected scar, residuals, contusions, and hematoma, left thigh and no evidence that the conditions were incurred in or caused by service.  

Evidence associated with the record since the April 2008 rating decision includes updated VA medical treatment records, the Veteran's statements and hearing testimony, VA medical examination reports, lay statements, private medical treatment records, and Social Security Administration records.  The Board finds that the Veteran's testimony and the July 2014 VA medical examination reports constitute new and material evidence.  Concerning the claims for service connection for a right leg condition, a back condition, and a left leg condition, the July 2014 VA examination report is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" as the July 2014 VA examiner indicated that the biomechanics due to the service-connected scar contributed to the Veteran's bilateral knee conditions and back condition.  The evidence indicates that the claimed disabilities may have been aggravated by the service-connected scar and; therefore, raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claims of entitlement to service connection for a right leg condition, service connection for a back condition, and service connection for a left leg condition are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right leg condition is reopened, and to that extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a left leg condition is reopened, and to that extent only, the appeal is granted.


REMAND

Concerning the reopened claims for service connection for a right leg condition, service connection for a back condition, and service connection for a left leg condition, addendum VA medical opinions are required.  In this respect, the Veteran was provided VA medical examinations in July 2014.  The VA examiner reviewed the claims folder, examined the Veteran, and responded "yes" when asked if the claimed disabilities were "at least as likely as not" aggravated by the service-connected scar, residuals, contusions and hematoma, left thigh.  However, the VA examiner was unable to determine a baseline for any of the claimed disabilities and noted, without further reasoning, that altered biomechanics contributed "some" to the Veteran's knees and back condition.  In addition, the VA examiner did not address the etiology of the neurological symptoms of the right and left legs, to include diagnoses of radiculopathy.  Such must be asked on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

During his hearing, the Veteran testified that he received VA medical treatment from the Philadelphia VA Medical Center (VAMC) since the 1980s.  The most recent request for records indicates that all records from May 1998 to November 2013 from the Philadelphia VAMC were requested and associated with the claims folder.  While the record contains some records from the Philadelphia VAMC earlier than May 1998 and a request was made in 1987 for all records from the Philadelphia VAMC, it is unclear as to whether all records are associated with the record.  The identified records must be requested on remand.  In addition, the Veteran testified that he also received treatment from the Wilmington VAMC.  The records must be requested.     

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter and ask him to identify all private medical providers from whom he has received treatment for the disabilities on appeal, which have not already been obtained, and to complete and return the requisite authorization forms for each identified medical treatment provider.

2.  Request all records prior to May 1998 from the Philadelphia VAMC.  

3.  Request all records from the Wilmington VAMC and associate the records with the claims folder.  

4.  Request addendum opinions regarding the Veteran's claims for service connection for a right leg condition, a back condition, and a left leg condition.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, the examiner is asked to address the following:  

a)  Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) any right leg condition, to include knee and neurological disability, is causally or etiologically related to active service.  

Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) any right leg condition, to include knee and neurological disability, was caused or aggravated by the service-connected scar, residuals, contusions and hematoma, left thigh.  

b)  Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) any back condition, is causally or etiologically related to active service.  

Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) any back condition was caused or aggravated by the service-connected scar, residuals, contusions and hematoma, left thigh.  

c)  Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) any left leg condition, to include knee and neurological disability, is causally or etiologically related to active service.  

Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) any left leg condition, to include knee and neurological disability, was caused or aggravated by the service-connected scar, residuals, contusions and hematoma, left thigh.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

Rationale must be provided by any opinion reached.  

5.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


